Citation Nr: 0033681	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  96-27 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for scoliosis of the 
spine.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


REMAND

The veteran had active military service from March 1977 to 
February 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Huntington, West Virginia 
which, in July 1995, denied service connection for scoliosis 
of the spine; and, in February 1998, denied service 
connection for PTSD.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

At hearing before the undersigned in October 2000, the 
veteran contended that her jobs in service were physically 
demanding and caused her to experience back pain and develop 
scoliosis of the spine.  She stated that she continued to 
experience back pain and that its severity has increased.  
She reported that she was receiving treatment for her 
scoliosis of the spine from a specialist at the Martinsburg 
VA Medical Center.

The service medical records show that she was diagnosed as 
having scoliosis on two occasions.  In April 1997, a VA 
examiner classified the scoliosis of the veteran's spine as 
developmental.  Pursuant to 38 C.F.R. §§ 3.303(c), a 
developmental defect is not considered to be an injury or 
disease for purposes of entitlement to VA disability 
compensation.  The General Counsel for VA, in a precedent 
opinion, concluded that service connection may be granted for 
diseases, but not defects, of a developmental origin.  
VAOPGCPREC 82-90.  Accordingly, the primary issue here is 
whether appellant's scoliosis is a disease or a defect.  
However, General Counsel in this opinion cautioned that even 
if the developmental abnormality is considered a defect as 
opposed to a disease, "[i]f, during the individual's 
military service, superimposed disease or injury does occur,  
service-connection may indeed be warranted for the resultant 
disability."  VAOPGCPREC 82-90.  VA medical records reflect 
that in October 1995 and again on VA examination in April 
1997, the appellant was assessed as having degenerative disc 
disease secondary to scoliosis.  This suggests that that her 
scoliosis has been subjected to a superimposed disease.

The veteran contends that she was sexually harassed by a 
staff sergeant at Mountain Home Air Force Base in Idaho in 
1977 or the early part of 1978.  She has stated that she 
reported this harassment to the Equal Opportunity Office or 
Organization at the base, but that she dropped the charges 
four or five months later.  She also stated that there were 
witnesses to this harassment.

The veteran also contends that she was raped by a civilian 
employee at Cannon Air Force Base in New Mexico in April or 
May 1978.  She has also reported that she did not report the 
rape to anyone in authority during service who may have 
documented her allegation.  Thus, inasmuch as this alleged 
in-service trauma was not officially reported, alternative 
evidence must be sought to support the occurrence of the 
claimed stressor.

The veteran's service medical records do not show that she 
was treated for any psychiatric disability.  Nevertheless, 
the record includes private and VA medical records which show 
that she has been diagnosed as having PTSD subsequent to her 
separation from service.

A February 2000 deferred rating decision includes notations 
that the Mountain Home Air Force Base and Cannon Air Force 
Base were to be contacted and asked to forward the RO any 
incident reports, treatment records and personnel records for 
the veteran.  The Board notes that, to date, there has been 
no response from the Mountain Home Air Force Base or the 
Cannon Air Force Base.  As such, the Board is of the opinion 
that the RO should once again contact these bases and request 
them to forward any incident reports, medical records and 
personnel records concerning the veteran.

The Board also notes that the United States Court of Veterans 
Appeals has held that VA has a special obligation to assist 
claimants with the development of their personal-assault PTSD 
claims.  Patton v. West, 12 Vet. App. 272 (1999).  In this 
regard, the Court noted that VA's Adjudication Procedure 
Manual M21-1 (Manual M21-1), Part III, 5.14(c) provides 
particularized requirements for the assistance that is to be 
given to veterans with PTSD claims based on assertions of 
personal assault.  These particularized requirements regard 
the development of "alternative sources" of information since 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  MANUAL M21-1, Part III, 
5.14(c)(5).  Alternative source includes testimonial 
statements from confidants such as family members or clergy, 
as well as evidence of substance abuse, pregnancy tests, 
and/or performance evaluations, among other things.

The veteran asserts that her allegation as to the rape are 
supported by the following:

	1.  A statement from her step-mother;
	2.  Her subsequent abuse of alcohol;
3.  Her subsequent obsessive workaholic behavior as 
evidence by evaluations of her supervisor;
4.  The subsequent breakup of a primary relationship, 
i.e., with her boyfriend; and
	5.  Her post-service personal and industrial history.

The veteran has also indicated that fellow service members 
were aware that she was being sexually harassed and that she 
told her former boyfriend of the rape.  While the RO has 
advised the veteran to attempt to obtain statements from 
fellow service members and her former boyfriend as 
corroborating evidence of her alleged stressors, she has 
failed to do so.  As these statements would be useful in 
determining the outcome of this issue, the Board is of the 
opinion that the veteran should be afforded another 
opportunity to submit additional evidence which includes, but 
is not limited to, statements from fellow service members 
such as her former boyfriend.  Manual M21-1, Part III, 
5.14(c); see also Patton, supra.

The veteran submitted performance reports in support of this 
claim.  She contends that her performance reports show that 
she became a workaholic in service due to her stressors.  She 
also contends that one of the supervisors who signed these 
reports knew that she was subjected to sexual harassment.  
She has asked VA to locate this former supervisor.  The Board 
is of the opinion that the RO should make another attempt to 
contact the veteran's former supervisor.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the Vet-
erans Claims Assistance Act of 2000, Pub. 
L. No. 106-475 is completed regarding the 
veteran's claim of entitlement to service 
connection for back disability and PTSD.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 and 00-92, 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for her back 
problems and PTSD.  After securing the 
necessary release, the RO should obtain 
those records not already on file, to 
include records of treatment from the 
Martinsburg VA Medical Center.

3.  The RO should review the veteran's 
claims and determine whether the 
veteran's scoliosis is a disease or a 
defect and, if a defect, whether the 
scoliosis was subjected to a superimposed 
disease or injury during her military 
service.  In addressing these matters, 
the RO should undertake any additional 
evidentiary development required to 
comply with the Veterans Claims 
Assistance Act of 2000.

4.  The RO should again request the 
appellant to identify any alternate 
available sources of corroborating evi-
dence of her alleged stressors.  She 
should again be advised that this 
evidence may include, but is not limited 
to, statements from fellow service 
members, such as her former boyfriend.

5.  The RO should again contact the 
Mountain Home Air Force Base in Idaho, 
and the Cannon Air Force Base in New 
Mexico, and request them to forward any 
incident reports, medical records and 
personnel records for the veteran.  The 
RO should specifically request the 
Mountain Home Air Force Base to forward 
any incident reports which were filed by 
the veteran at its Equal Opportunity 
Office.

6.  By whatever means deemed necessary, 
the RO should contact the veteran's 
former supervisor (his name is provided 
on a statement in support of claim 
received from the veteran in April 2000), 
and request him to offer an statement 
about the veteran's alleged sexual 
harassment.

7.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issues of service 
connection for back disability and PTSD.

If any benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and her representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

